                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  NO. 5:18-CV-19-FL


CARRIE D. RANDA,                              )
                               Plaintiff,     )
                                              )
                     v.                       )            PRELIMINARY
                                              )       ORDER ON MOTION TO SEAL
WILLIAM P. BARR,                              )
Attorney General, U.S. Department of Justice, )
                            Defendant.        )


                                            ORDER

       THIS MATTER comes before the Court on Plaintiff’s Motion to Seal her Response in

Opposition to Defendant’s Motion for Summary Judgment. Plaintiff requests leave to confer with

Defendant and submit proposed redacted versions of her opposition materials, for the Court’s

consideration in the ultimate disposition of Plaintiff’s Motion to Seal. For good cause shown,

Plaintiff is directed to confer with Defendant and submit agreed upon proposed redacted

documents for the Court’s inspection no later than May 6, 2020.

       In the interim, Plaintiff’s proposed sealed documents (DE 114, 115, and 116) will remain

sealed until further order of the court.

       SO ORDERED.



                                                   ____________________________
                                                   LOUISE W. FLANAGAN
                                                   United States District Court Judge




          Case 5:18-cv-00019-FL Document 131 Filed 05/29/20 Page 1 of 1
